Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restriction filed on December 14, 2021 is acknowledged.  Claims 1-46 were previously canceled and claims 46-59 were newly added.  Claims 46-59 are pending in the instant application.

Election/Restrictions
Applicant elected without traverse Protein S GLA domain plus protein S EGF domain (SEQ ID NO:6 less than HIS tag) and Fc as the fusion partner in the response filed December 14, 2021.
 The restriction is deemed proper and made final in this office action.  Claims 56-58 are withdrawn from consideration as being drawn to a non-elected species.  Claims 46-55 are examined on the merits of this office action. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objection
Claim 46 is objected to for the following minor informality: claim 46 contains the acronym “EGF”, and an acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., Epidermal Growth Factor (EGF). The abbreviations can be used thereafter.



Claim 53 is objected to for the following minor informality: the limitation of “comprising an Fc region” should be replaced  with -further comprising an Fc region-.

Claim 59 is objected to for the following minor informality: the limitation of “…composition comprising a polypeptide of claim 46” should be replaced with -…composition comprising the polypeptide of claim 46….-

Specification
The disclosure is objected to because of the following informalities: The description for Figure 5 is in correct.  Figure 5 contains one sequence, SEQ ID NO:6, however, the description states “Sequence is SEQ ID NO: 1-6”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 46-55 and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
lacks a protease or hormone-binding domain”.  It is unclear whether Applicants are excluding both a protease domain and a hormone-binding domain or if the polypeptide can lack just one of those domains.  Applicant should clarify this point of confusion.
Claims 47-55 and 59 are also rejected due to their dependence on claim 46 and not clarifying this point of confusion.
Claim 55 claims “wherein the Fc region is conjugated”.  The claim is unclear given applicants do not state what the Fc region is conjugated to.  Applicant should clarify this point of confusion given that one cannot determine the metes and bounds of the claim given it is unclear what the Fc is conjugated to.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 46-49, 52 and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stafford (US20100330059 A1).
Claim interpretation of claim 46: Claim 46 claims “A polypeptide…said polypeptide comprising: a protein S gamma-carboxyglutamic-acid (Gla) domain, and an EGF domain, wherein said polypeptide is fused to a proteinaceous sequence; and wherein said polypeptide lacks a protease or hormone-binding domain.”  Please note that the polypeptide is open to additional sequences and can be embedded in a larger sequence.  
Regarding instant claim 52, Stafford teaches wherein the fusion is genetic fusion (see paragraph 0073, lines 13-18, paragraph 0075).  Regarding claim 47, Stafford teaches wherein the EGF domain is from Protein S (see paragraph 0018, lines 14-15).  Regarding claim 48, Stafford teaches the GLA domain of Protein S (SEQ ID NO:2) which comprises instant SEQ ID NO:1.  Stafford further teaches wherein the glutamic acid residues are  gamma-carboxylated glutamic acids following translation (see paragraph 0078, lines 1-6, paragraph 0082, lines 14-16).
Regarding claim 49, the polypeptide comprising the protein S GLA domain and an EGF domain is less than 300 amino acids (see Figure 7, bold sequence plus the underlined sequence).
Regarding claim 59, Stafford teaches the chimeric proteins in a pharmaceutical composition (see paragraphs 0111, 0116). 
Regarding the limitation of “for targeting phosphatidylserine cell-surface expression” in instant claim 46, Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, Stafford teaches the same compound of the instant claims and thus, is capable of targeting phosphatidylserine cell surface expression.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 46-49, 52-55 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford (US20100330059 A1) in view of Madison (US20090291890 A1).
Claim interpretation of claim 46: Claim 46 claims “A polypeptide…said polypeptide comprising: a protein S gamma-carboxyglutamic-acid (Gla) domain, and an EGF domain, wherein said polypeptide is 
Stafford discloses a chimeric FVIIa compound comprising a polypeptide comprising the protein S GLA domain and the protein S EGF domain (see paragraph 0018, lines 14-15).  The polypeptide comprising the protein S GLA domain and the protein S EGF domain (which lacks a protease or hormone binding domain) is fused to the EGF2 and catalytic domain of FVIIa (see paragraph 0018, lines 14-15) thus meeting the limitations of being fused to a proteinaceous sequence found instant claim 46.  Furthermore, a chimera of the polypeptide comprising the polypeptide comprising the protein S GLA domain and the protein S EGF with the EGF2 and catalytic domain of FVIIa meet the limitation of fused in absence of a specific definition of fused.  Regarding instant claim 52, Stafford teaches wherein the fusion is genetic fusion (see paragraph 0073, lines 13-18, paragraph 0075).  Regarding claim 47, Stafford teaches wherein the EGF domain is from Protein S (see paragraph 0018, lines 14-15).  Regarding claim 48, Stafford teaches the GLA domain of Protein S (SEQ ID NO:2) which comprises instant SEQ ID NO:1.  Stafford further teaches wherein the glutamic acid residues are  gamma-carboxylated glutamic acids following translation (see paragraph 0078, lines 1-6, paragraph 0082, lines 14-16).
Regarding claim 49, the polypeptide comprising the protein S GLA domain and an EGF domain is less than 300 amino acids (see Figure 7, bold sequence plus the underlined sequence).
Regarding claim 59, Stafford teaches the chimeric proteins in a pharmaceutical composition (see paragraphs 0111, 0116). 
Regarding the limitation of “for targeting phosphatidylserine cell-surface expression” in instant claim 46, Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, Stafford teaches the same compound of the instant claims and thus, is capable of targeting phosphatidylserine cell surface expression.

Stafford teaches use of the formulations for treatment of coagulation/bleeding disorders (see claim 1).
Stafford is silent to conjugation of the chimeric FVII compound with Fc.  However, Madison teaches a modified FVII peptide for treatment of bleeding disorders (claim 135) comprising an FC domain for increasing stability and/or half-life of the protein (see paragraph 0235).  Madison specifically teaches increasing half-life via conjugation or fusion to the Fc portion of IgG (see paragraph 0290).  Stafford specifically teaches using Fc as a fusion protein (see paragraph 0385).  Madison teaches use of recombinant DNA and using vectors for creating the fusion proteins/chimeric molecules.
It would have been obvious before the effective filing date of the claimed invention to conjugate/fuse Fc to the chimeric molecule of Stafford.  One of ordinary skill in the art would have been motivated to do so given that Fc conjugation will improve half-life of the therapeutic molecule as taught by Madison.  There is  a reasonable expectation of success given that Fc fusions are routine in the art for improving half-life and stability of compounds used therapeutically an in particular for treatment of bleeding disorders.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claims 46-55 and 59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36-51 of copending Application No. 17126282 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A polypeptide for targeting phosphatidylserine cell-surface expression said polypeptide comprising: a protein S gamma-carboxyglutamic-acid (Gla) domain, and an EGF domain, wherein said polypeptide is fused to a proteinaceous sequence; and wherein said polypeptide lacks a protease or hormone-binding domain” (see claim 46).  The instant application further claims an EGF protein from Protein S (claim 47); SEQ ID NO:1 (claim 48); 300 or less amino acids (claim 49); SEQ ID NO:6 (claims 50-51, SEQ ID NO:1 and protein S EGF); a genetic fusion (claim 52); fusion or conjugated to Fc (claims 53-55) and pharmaceutical compositions thereof.
Co-pending AN 17/126282 claims “A polypeptide suitable for targeting phosphatidylserine cell-surface expression, said polypeptide comprising: a protein S gamma-carboxyglutamic-acid (Gla) domain, an EGF domain, and wherein the polypeptide lacks a protease domain and also lacks a hormone-binding domain; and said polypeptide is linked to a payload” (claim 36), wherein the payload can be a protein (see claim 47). Co-pending AN 17/126282 further claims EGF domain from protein S (claim 37); SEQ ID NO:1 (claim 38); 300 or less amino acids (claim 39); SEQ ID NO:6 (claim 40); a genetic fusion (claim 52); fusion or conjugated to Fc (claims 41).  Co-pending AN 17/126282 doesn’t claim pharmaceutical formulations thereof however, the compositions are for treatment of cancer and thus, one of ordinary skill in the art would have been motivated to include in a pharmaceutical formulation for treatment of a patient.  Furthermore, Co-pending AN 17/126282 does not claim wherein the polypeptide is made via genetic fusion or wherein the Fc-polypeptide is made via genetic fusion.  However, Co-pending AN 17/126282 discloses that the polypeptide can be made via genetic fusion (see paragraph 0097) which is simply joining different genes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 46-55 and 59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.10925926. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A polypeptide for targeting phosphatidylserine cell-surface expression said polypeptide comprising: a protein S gamma-carboxyglutamic-acid (Gla) domain, and an EGF domain, wherein said polypeptide is fused to a proteinaceous sequence; and wherein said polypeptide lacks a protease or hormone-binding domain” (see claim 46).  The instant application further claims an EGF protein from Protein S (claim 47); SEQ ID NO:1 (claim 48); 300 or less amino acids (claim 49); SEQ ID NO:6 (claims 50-51, SEQ ID NO:1 and protein S EGF); a genetic fusion (claim 52); fusion or conjugated to Fc (claims 53-55) and pharmaceutical compositions thereof.
US Patent No. ‘926 claims “A polypeptide that binds phosphatidyl serine (PS) on cell membranes, said polypeptide comprising: (a) a protein S gamma-carboxyglutamic-acid (Gla) domain, wherein the Gla domain has the sequence of SEQ ID NO: 1; and (b) an EGF domain from human Protein S; wherein said polypeptide lacks a protease domain and a hormone-binding domain, wherein the polypeptide is linked to a therapeutic agent” (see claim 1).  US Patent No. ‘926 further claims wherein the agent is a proteinaceous sequence (see claim 6); peptide is 300 amino acids or less (see claim 4); SEQ ID NO:6 or derivative thereof (claim 5); a genetic fusion with a protein agent (see claim 9); conjugation to Fc (claims 11-12) genetically or via conjugation. US Patent No. ‘926 doesn’t claim pharmaceutical formulations thereof however, the compositions are for therapeutic treatment, in particular in humans (see paragraph 0162 of disclosure), one of ordinary skill in the art would have been motivated to include in a pharmaceutical formulation for treatment of a patient.  

Claims 46-55 and 59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No.10894075. Although the claims at issue are not identical, they are not patentably distinct from each other because:

US Patent No. ‘075 claims “A method of treating a viral disease in a subject comprising administering to said subject an isolated human polypeptide that targets cell membrane phosphatidylserine comprising: (a) a protein S gamma-carboxyglutamic-acid (Gla) domain, and (b) a protein S EGF binding domain, wherein said polypeptide (i) comprises 5-15 Gla residues, (ii) lacks both a protease domain and a hormone-binding domain, and (iii) is conjugated to a therapeutic agent selected from an anti-viral agent and a toxin” (see claim 1).  US Patent No. ‘075 further claims wherein the peptide comprises Fc (see claims 2-3); wherein said peptide comprises SEQ ID NO:6 which also comprises instant SEQ ID NO:1 and 6 (see claim 14).  US Patent No. ‘075 claims the therapeutic is a toxin and defines toxins as peptides meeting the limitations of proteinaceous sequence (see end of paragraph 0135).  Regarding claims 52 and 54, US Patent No. ‘075 use of recombinant technology for making the polypeptides (see paragraph 0143).  Nevertheless, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." US Patent No. ‘075 doesn’t claim pharmaceutical formulations thereof however, the compositions are for therapeutic treatment, in particular in humans (see paragraph 0107 of disclosure), one of ordinary skill in the art would have been motivated to include in a pharmaceutical formulation for treatment of a patient.  



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654